DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 8/15/2022 has been entered.  Claims 1-7 and 21-32 remain pending in the present application. 
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.  Claim 1 has been amended to include reference to “a door pivotably connected to the bracket for closing the lateral openings of the channels” which specifically refers to the embodiment illustrated in Fig. 12 (identified as species IV in the election requirement dated 7/18/2022). As can be clearly seen in Fig. 12, there is shown a singular door (820) which covers all of the lateral openings (804) and Applicant further identifies that claim 1 is directed towards this embodiment in the response date 8/15/2022 (see Page 3 of the Remarks). Since Applicant has elected Species VIII (Fig. 16) for examination as detailed in the response dated 7/22/2022, claims 1-7 are withdrawn as being drawn towards a non-elected species.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking mechanism in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant defines the locking mechanism as a deformable member which engages with an aperture.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 26-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Arizpe US 6009223 (hereinafter Arizpe) in view of Kalejaiye US 2015/0089774 (hereinafter Kalejaiye).
Re. Cl. 21, Arizpe discloses: A cable management system (36, Fig. 1 and Fig. 2) for connecting an antenna and a radio unit comprising (see Fig. 1, the system is capable of being used in the claimed intended use): a plurality of jumper cables (36, Fig. 1); a bracket (66 and 10, Fig. 1-2) comprising a plurality of channels (see Fig. 2, created by 68) to receive a respective one of the plurality of jumper cables (see Fig. 1), a lateral opening (see Fig. 2, opening under 68) through which the respective one of the plurality of jumper cables is inserted into the channel (see Fig. 1), wherein the position of the plurality of channels in the bracket corresponds to the position of a plurality of ports on communications equipment to which the plurality of jumper cables are to be connected (see Fig. 1, ports 24).
Re. Cl. 27, Arizpe discloses: A cable management system (36, Fig. 1 and Fig. 2) for connecting an antenna and a radio unit comprising (see Fig. 1, the system is capable of being used in the claimed intended use): a plurality of jumper cables (36, Fig. 1); a bracket (66 and 10, Fig. 1-2) comprising a plurality of channels (see Fig. 2, created by 68) to receive a respective one of the plurality of jumper cables (see Fig. 1), a lateral opening (see Fig. 2, opening under 68) through which the respective one of the plurality of jumper cables is inserted into the channel (see Fig. 1), wherein the position of the plurality of channels in the bracket corresponds to the position of a plurality of ports on communications equipment to which the plurality of jumper cables are to be connected (see Fig. 1, ports 24).
Re. Cls. 21-23, 26-29 and 32, Arizpe does not disclose the bracket includes a plurality of tubular members connected to one another by a connecting member, each tubular member defining an interior cylindrical channel configured to receive a respective one of the plurality of jumper cables, each tubular member comprising an outward facing lateral opening through which the respective one of the plurality of jumper cables is inserted into the channel (Cl. 21), the connecting member is flexible (Cl. 22), the connecting member comprises at least one of a plastic strip, a rubber strip, a metallic cable, a non- metallic cable, a cord, a textile, a fabric, and a canvas (Cl. 23), a door pivotably connected to each tubular member for closing the lateral opening of each tubular member (Cl. 26), the bracket comprising a plurality of tubular members connected to one another by a connecting member, each tubular member defining an interior cylindrical channel configured to receive a respective one of the plurality of jumper cables, each tubular member comprising a lateral opening through which the respective one of the plurality of jumper cables is inserted into the channel (Cl. 27), the connecting member is flexible (Cl. 28), the connecting member comprises at least one of a plastic strip, a rubber strip, a metallic cable, a non- metallic cable, a cord, a textile, a fabric, and a canvas (Cl. 29), the locking mechanism comprises at least one deformable member on one of the door or the member that engages the at least one aperture on the other one of the door or the member (Cl. 32). Kalejaiye discloses a cable management device (Fig. 1) which includes a bracket (21, Fig. 1) comprising connected units (see Fig. 1).  Re. Cl. 21, Kalejaiye discloses the bracket includes a plurality of tubular members (see 23, Fig. 1, members 12 are tubular since they have tubular passage 24) connected to one another by a connecting member (22, Fig. 1), each tubular member defining an interior cylindrical channel (24, Fig. 1) configured to receive a respective one of a plurality of cables (see Fig. 3), each tubular member comprising an outward facing lateral opening (see Fig. 2, exposed by opening 25) through which the respective one of the plurality of jumper cables is inserted into the channel (see Fig. 2-3).  Re. Cl. 22, Kalejaiye discloses the connecting member is flexible (see Fig. 2, by being able to be cut and made out of plastic as discussed in Paragraph 0031, Lines 3-4).  Re. Cl. 23, Kalejaiye discloses the connecting member comprises at least one of a plastic strip (see 22, Fig. 1-2 and Paragraph 0031, Lines 3-4), a rubber strip, a metallic cable, a non- metallic cable, a cord, a textile, a fabric, and a canvas.  Re. Cl. 26, Kalejaiye discloses a door (25, Fig. 2) pivotably connected to each tubular member for closing the lateral opening of each tubular member (see Fig. 2 hinged at 26 Fig. 1).  Re. Cl. 27, Kalejaiye disclose the bracket includes a plurality of tubular members (see 23, Fig. 1, members 12 are tubular since they have tubular passage 24) connected to one another by a connecting member (22, Fig. 1), each tubular member defining an interior cylindrical channel (24, Fig. 1) configured to receive a respective one of a plurality of cables (see Fig. 3), each tubular member comprising an outward facing lateral opening (see Fig. 2, exposed by opening 25) through which the respective one of the plurality of jumper cables is inserted into the channel (see Fig. 2-3); and a door (25, Fig. 2) pivotably connected to each tubular member at a hinge (see 26, Fig. 1) for closing the lateral opening of each tubular member (see Fig. 2), each door comprising a locking mechanism configured to retain the door in a closed position (see 32, Fig. 2).  Re. Cl. 27, Kalejaiye discloses the connecting member is flexible (see Fig. 2, by being able to be cut and made out of plastic as discussed in Paragraph 0031, Lines 3-4).  Re. Cl. 29, Kalejaiye discloses the connecting member comprises at least one of a plastic strip (Paragraph 0031, Lines 3-4), a rubber strip, a metallic cable, a non- metallic cable, a cord, a textile, a fabric, and a canvas. Re. Cl. 32, Kalejaiye discloses the locking mechanism comprises at least one deformable member (32, Fig. 2) on one of the door or the member that engages the at least one aperture (33, Fig. 2) on the other one of the door or the member (Paragraph 0031, Lines 3-4 and Paragraph 0034, Lines 3-6, by being press fitted into 33 and being made out of soft plastic as discussed, the member 32 is deformable and engages with aperture 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the bracket of Arizpe with the bracket of Kalejaiye since Kalejaiye states that such a modification enables for the user to choose the necessary number of housing members to use and cut away ones that are not to be used (Paragraph 0007, Lines 10-15).  Such a modification would provide a system which is more adaptable or customizable for particular scenarios (i.e. when different number of cables need to be supported).
Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Arizpe in view of Kalejaiye as applied to claims 21-23, 26-29 and 32 above, and further in view of Hartlef US 7394963 (hereinafter Hartlef).
Re. Cls. 24 and 30, Arizpe in view of Kalejaiye does not disclose a diameter of the one of the plurality of channels is equal to or slightly less than an outer diameter of the one of the plurality of jumper cables.  Hartlef discloses a cable management system (Fig. 5-7) which includes a plurality of channels (4’s Fig. 5-7) which receive cables (see 8, Fig. 5-7).  Re. Cl. 24 and 30, Hartlef discloses a diameter of the one of the plurality of channels is equal to or slightly less than an outer diameter of the one of the plurality of cables (see Fig. 7, friction fit created between 4 and 8; Col, 4 Lines 53-56)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fixing mechanism of Arizpe (cable tie, 96) with the fixing mechanism of Hartlef (friction fit between the channel and cable) since it has been held to be obvious to one skilled in the art to substitute one method for the other to achieve the predictable result of preventing longitudinal movement of cables within channels.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).  Furthermore, the proposed replacement would individually provide strain relief so that strain provided on one cable wouldn’t necessarily effect another cable. 
Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Arizpe in view of Kalejaiye as applied to claims 21-23, 26-29 and 32 above, and further in view of Bierman US 8246583 (hereinafter Bierman).
Re. Cls. 25 and 31, the combination of Arizpe in view of Kalejaiye does not disclose a fixing mechanism fixes a position of each jumper cable relative to a respective one of the plurality of tubular members, wherein the fixing mechanism comprises at least one of the following: an adhesive within each channel, a rubber grommet within each channel, a roughened surface within each channel, a plurality of dimples within each channel, and a raised ridge on each channel. Bierman discloses a cable supporting bracket (Fig. 4) which includes an interior channel which supports a cable therein (see Fig. 6); the channel includes a fixing mechanism which fixed a position of the cable (see 80, Fig. 5b) in the form of a roughened surface (see Fig. 5b, 80s created a roughened surface compared to the rest of the smooth interior of 82/84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fixing mechanism of Arizpe (cable tie 96) with the fixing mechanism of Bierman (barbs 80)  since it has been held to be obvious to one skilled in the art to substitute one method for the other to achieve the predictable result of preventing longitudinal movement of cables within channels.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).  Furthermore, the proposed replacement would individually provide strain relief so that strain provided on one cable wouldn’t necessarily effect another cable. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vaccaro US 2018/0149292, Smith US 11370588, Langlade US 2015/0214702, Caldwell US 4201433 and Walter US 5710851 disclose other known cable management systems which are pertinent to Applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632